Mr. Justice Thomas delivered the opinion of the court: „ The claimant is the wife of Fowler I. Cochran, who was employed by the State of Illinois in the capacity of a machine shop foreman in the State Penitentiary at Joliet and so engaged on the 14th day of February, A. D. 1930, the jacket he was wearing became accidently caught in a set screw on one of the machines in said shop, and he was dragged thereby into such machinery, thereby receiving serious injuries to his face, head and body and as a result of which he afterwards on November 20, A. D. 1930 died. The work he was so doing is hazardous and comes within the Workmen’s Compensation Act. The claimant is entitled under the Workmen’s Compensation Act to the sum of $3,750.00. We therefore award the claimant the sum of Three Thousand Seven Hundred and Fifty ($3,750.00) Dollars.